DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 15-19) in the reply filed on 12/13/2022 is acknowledged.
Claims 6-14 and 20-28 are withdrawn from consideration as being directed towards the non-elected invention. 
Claims 1-5 and 15-19 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 8, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 16 recite the limitation “wherein said DSP server calls an identity entity broker service to send said unique identifier request message to said identity broker.” However, the specification fails to reasonably convey what an identifier entity broker service is, let alone, the DSP server calling an identity entity broker service to send the request message to the identity broker. Therefore, the claims fail to comply with the written description requirement. 
Claims 4 and 18 recite the limitation “wherein said plurality of conditions are defined based on at least one of […] a variable defined by an exchange, a variable defined by said at least one DSP”. However, the specification fails to reasonably convey what a variable defined by an exchange and a variable defined by said at least one DSP are and what they covers. Therefore, the claims fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said plurality of conditions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said plurality of conditions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 19 recite the limitation “wherein said unique identifier is a random value generated by said identity broker, a fingerprint of a browser, a fingerprint of a user electronic device, and cross identifier.” However, the wording of the claim renders it unclear. It is unclear if the claim is stating that the unique identifier is a random value generated by said identity broker, a fingerprint of a browser, a fingerprint of a user electronic device, or a cross identifier. Or is the claim stating that the unique identifier is a random value generated by said identity broker, that is also a fingerprint of a browser, that is also a fingerprint of a user electronic device, that is also a cross identifier. Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 and 15-19 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method for partner pixelling for user identification, the method comprising: sending […] a unique identifier request message to an identity broker when a user is on […]; receiving […] a unique identifier of said user from said identify broker; and sending […] a rule file to a publisher […], wherein said rule file comprise said unique identifier of said user for which at one [entity] is interested in displaying an advertisement. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented”, “by a Demand Side Platform (DSP) server”, “an advertiser webpage”, and “[publisher] server”.  The additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-3 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-3 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 4-5 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 4 recites the additional elements of “website” and “an exchange”. Claim 5 recites the additional elements of “a fingerprint of a browser” and “a fingerprint of a user electronic device”. However, in Step 2A Prong 2 and in Step 2B, these additional elements do not integrate the judicial exception into a practical application or amount to significantly more because they amount adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 15 recites substantially similar limitations as claim 1. Therefore, claim 15 also recites an abstract idea in Step 2A Prong 1. Claim 15 recites the additional elements of “A Demand Side Platform (DSP) server […], the DSP configured to”, “an advertiser webpage” and “[publisher] server”. However, for the same reasons explained above with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 16-17 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., certain methods of organizing human activities and/or mental processes). Claims 16-17 do not recite any additional elements other than those recited in claim 15. Therefore, for the same reasons set forth with respect to claim 15, claims 16-17 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 18-19 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 18 recites the additional elements of “website” and “an exchange”. Claim 19 recites the additional elements of “a fingerprint of a browser” and “a fingerprint of a user electronic device”. However, in Step 2A Prong 2 and in Step 2B, these additional elements do not integrate the judicial exception into a practical application or amount to significantly more because they amount adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.

Prior Art
The Examiner notes that after an exhaustive search on the claims as currently presented, the claims currently overcome prior art. The closest prior art found to date are the following: 
a.	Yu (US 2017/0337589 A1) discloses a system and method for providing a cross device identity matching service that links identities of users on mobile devices and desktop computers. While Yu discloses that the cross device identity matching service may be part of the DSP, Yu does not appear to explicitly disclose that the DSP sends a request to the identity matching service for a unique identifier of the user. Yu also does not appear to explicitly disclose the DSP sending a rule file to a publisher server as claimed.  
b.	Wilson (US 2015/0339734 A1) discloses a system and method for determining an advertisement to display based on a unique browser identifier while protecting consumer privacy. 
c.	Henry et al. (US 2012/0209717 A1) discloses a demand side platform that receives targeting parameters and/or delivery optimization parameters from an advertisement manager. 
d.	Shah (US 2016/0180409 A1) disclose the concept of a SSP soliciting responses from various DSPs with respect to an advertisement placement. 
e.	Wang et al. (US Patent No. 11,023,921 B2) discloses a demand side data engine that interacts with a user profile system in order to use user data when making buying decisions and channel optimizations (see Figure 2A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAM REFAI/Primary Examiner, Art Unit 3681